Citation Nr: 0213480	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  92-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran has since moved into the 
jurisdiction of the Togus, Maine, RO, from where this case 
has been certified.  In July 2002, the veteran testified at a 
video-teleconference, with the undersigned Member of the 
Board.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The evidence does not establish that the veteran engaged 
in combat with the enemy and an alleged in-service stressor 
has not been independently corroborated to verify that the 
alleged stressor actually occurred.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 
1154, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1996 & 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the August 1991 and July 1995 
correspondence addressed to the veteran, describing evidence 
the veteran needed to provide, and a September 1991 Statement 
of the Case and July 1995, September 1998 and December 2001 
Supplemental Statements of the Case, provided to both the 
veteran and his representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  
Further, the veteran testified at a videoconference held 
before the undersigned in July 2002.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  

In the veteran's case, his service medical records, to 
include the report of his November 1970 examination prior to 
service entrance and the report of his November 1972 
examination prior to discharge from active duty service, 
contain no clinically documented complaints or findings 
indicative of a psychiatric disorder.  

The first medical evidence of any acquired psychiatric 
disorder dates from January 1989, when the veteran was 
diagnosed as having an anxiety disorder following a 
psychiatric evaluation in January 1989.  After a private 
examination of December 1989, the diagnosis was panic 
disorder with a history of agoraphobia.  It was also noted at 
that time that the veteran's symptoms were consistent with 
major depression and possible dysthymic disorder.  The 
veteran's symptoms were also said to be suggestive of PTSD.  
In March 1990, a private physician stated that the veteran 
had symptoms common in PTSD cases.  A May 1990 report from a 
Vet Center indicates treatment for PTSD and a dysthymic 
disorder.  Diagnoses of panic disorder with agoraphobia and 
PTSD were rendered after a VA psychiatric examination of June 
1990.  VA psychiatrists, in a March 1993 and April 1994 
medical statements, and a private psychiatrist in an April 
1994 medical statement, related that they were treating the 
veteran for PTSD.  

VA psychiatric examination of the veteran, conducted in July 
1994 by a board of two physicians, found three distinct 
psychiatric diagnoses supported by the clinical information, 
with considerable overlap of symptoms.  The diagnoses offered 
were agoraphobia, with panic attacks, dysthymic disorder, and 
PTSD.  The physicians noted that the functional impairment 
due to each diagnosis was increased by the co-morbidities 
associated with the other two diagnoses; therefore, it was 
not possible to separate out how much of the veteran's 
substantive psychiatric impairment is due to each of the 
diagnoses given.  

In March 2001, the veteran underwent VA psychiatric 
examination to determine the nature and etiology of any 
acquired psychiatric disorder, other than PTSD.  The 
examining psychiatrist was requested to offer medical opinion 
as to whether any psychiatric disorder found, other than 
PTSD, was at least as likely as not that such a psychiatric 
disorder had its onset during the veteran's active duty 
service, or within one year following his service discharge 
(if a psychosis is diagnosed), or whether any acquired 
psychiatric disorder, other than PTSD, diagnosed on the 
examination was otherwise related to service.  Following 
examination of the veteran and review of the record, the 
physician diagnosed major depression, panic disorder, with 
agoraphobia, and PTSD.  As for the diagnoses, other than 
PTSD, the psychiatrist offered that it was more likely than 
not that those two diagnoses first became clinically apparent 
in 1988; that it is as likely as not that those psychiatric 
disorders did not have their onset during the veteran's 
period of active service, or within one year following 
discharge; and that those psychiatric disorders did not 
appear to be related to military service.  

The veteran's private psychological evaluation of July 2002 
concluded that the veteran exhibited severe anxiety and 
related symptoms of PTSD, attributable and traceable to the 
stressor of a helicopter crash he had witnessed while on 
active duty.  

The service department personnel records show that the 
veteran served at the Naval Air Facility Detachment, located 
at Souda Bay, Crete, Greece, from May 17, 1971 to November 
1972.  

The veteran, in various statements, has consistently reported 
that he suffered traumatic stressors during the spring of 
1972, while stationed at Souda Bay, when he observed a 
helicopter crash into a hanger on the airfield.  In May 1990, 
he reported that, after observing the crash, he went to the 
assistance of the crash victims and experienced additional 
traumatic exposure when he observed the on-site carnage, 
including victims with missing body parts and victims dying.  
He alleges that he and another serviceman were the first ones 
on the scene of the accident; that he and the other 
serviceman would have been killed too if they had not played 
another game of pool during lunch, because the path to his 
communications work station went right by the hanger.  In 
March 2001, he stated that the helicopter had been involved 
in a "black operation" about which no acknowledgment could 
be made; and that the Naval Investigation Service was there 
for three weeks investigating the accident.  

During his July 2002 hearing before the undersigned Board 
member, the veteran related that the crashed helicopter had 
come from a United States aircraft carrier stationed in the 
Mediterranean Sea in May 1972, either the USS John F. Kennedy 
or the USS America; that Hospital Corpsman First Class (HM1) 
Richard Stewart was severely injured and required medical 
evacuation to the aircraft carrier; and that various fellow 
servicemen also witnessed the crash.  He also mentioned a 
second incident, involving a Navy Seal during a wedding 
reception.  He alleged that the Navy Seal made improper 
advances towards the bride, resulting in a physical 
altercation between the veteran and the Navy Seal.  The 
veteran indicated that he was thrown against a wall, injuring 
his head.

With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f).  Amendments to those criteria were 
presented in June 1999, with the effective dated made 
retroactive to March 7, 1997.  Prior to that time, to 
establish service connection for PTSD, the record must 
include a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996).  
Effective from March 7, 1997, service connection for PTSD 
must include medical evidence diagnosing the condition, a 
link, established by medical evidence between the current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed stressor occurred.  Id.  The most 
notable change being that a "clear" diagnosis was no longer 
required.  However, the requirement for credible supporting 
evidence of a claimed stressor did not change.  The veteran 
filed his claim for PTSD in March 1990; therefore, the 
changes effective from March 1997 are appropriate in this 
case.  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  Here, neither the 
former or revised applicable schedular criteria are clearly 
more favorable to the veteran's claim.  Inasmuch as the RO 
has appropriately considered the veteran's claim under the 
former and revised criteria, there is no prejudice to him in 
the Board doing likewise and applying the more favorable 
result, if any.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).  

The evidence shows that the veteran has a medical diagnosis 
of PTSD and a link, established by medical evidence, between 
the current symptoms of PTSD and claimed in-service 
stressors.  The question remains, however, as to whether the 
veteran, in fact, has a credible diagnosis of PTSD in light 
of the remaining criterion for service connection, namely, 
credible evidence that the claimed stressor(s) actually took 
place.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128, 145 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1995); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, his lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.  

Section 1154(b), however, "does not require the acceptance 
of a veteran's assertion that he was engaged in combat with 
the enemy; it would be tautological to conclude that it 
did."  Cohen, 10 Vet. App. at 146, citing Irby v. Brown, 6 
Vet. App. 132, 136 (1994).  Moreover, mere presence in a 
combat zone, or the reporting of indirect experiences of an 
individual while there, are not sufficient to show that the 
veteran engaged in combat with the enemy.  See Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

The veteran served on active duty during the Vietnam era, 
however, he was stationed in Crete, Greece, at the time of 
the claimed helicopter crash stressor and the wedding 
incident.  The evidence does not establish that the veteran 
engaged in combat with the enemy and the alleged helicopter 
crash and wedding incident were not combat related.  Hence, 
the alleged stressor must be verified because the veteran's 
contentions, by themselves, are not sufficient to establish 
the occurrence of the alleged stressor.  

This case has been in appellate status for over ten years, 
during which time numerous attempts have been made to verify 
the alleged helicopter crash.  It is that crash, and its 
attendant activities, which has consistently been offered as 
the stressor precipitating the veteran's diagnosed PTSD.  

In March 1993, the United States Army and Joint Services 
Environmental Support Group (currently, United States Armed 
Services Center for Research of Unit Records, hereinafter 
Center for Research of Unit Records) notified VA that they 
were unable to verify a helicopter crash at the place and 
time alleged by the veteran.  All efforts to verify the crash 
had been exhausted, as well as the Office of Navy Aviation 
History.  

The Naval Investigative Service (currently, Naval Criminal 
Investigate Service) responded in December 1993 that they had 
no record of any investigation concerning a helicopter 
accident in the spring of 1972 at the United States Naval Air 
Station, Crete, Greece.  Pursuant to further inquiries by VA, 
they reiterated the same response in May 1997.  

Again responding to VA inquiries, the Center for Research of 
Unit Records noted in April 1998 that they had reviewed the 
April-May 1972 USS John F. Kennedy deck logs, which showed a 
log entry from May 6, 1972 indicating that at 0544 recovered 
one "helo" with medical evacuation patient aborad.  Those 
records further show that, at the time, the aircraft carrier 
was under way to Cannes, France, from Genoa, Italy.  The 
Center for Research of Unit Records further indicated that 
they had coordinated with the Naval Historic Center and the 
Naval Office of Medical /Dental Affairs Section, but no one 
was able to verify that a "Richard Steward" was killed or 
injured under the circumstances described by the veteran.  
Also enclosed, was the 1972 USS America unit history, which 
showed that the aircraft carrier was located in and around 
Norfolk, Virginia, during the period of January to June 1972, 
and then proceeded to begin a Western Pacific deployment.  

As for the fellow servicemen the veteran mentioned as being 
at the scene of the stressor helicopter crash, he maintains 
that he has lost track of them and, obviously, has been 
unable to have any of those individuals verify the incident.  
In September 1998, RO personnel tried to track the named 
individuals through VA's database, but no match could be made 
with any one of them.  

The veteran has contacted the offices of Senator Olympia 
Snowe of Maine, and Senator John McCain of Arizona, to try to 
have the information concerning the helicopter crash 
corroborated and, if the incident has been classified, to 
have it de-classified, or at least as to have whether the 
crash actually happened verified.  No information has been 
received, despite the efforts of these representatives.  

Given the years already spent trying to verify the claimed 
stressor of the alleged helicopter crash, the veteran was 
asked during his July 2002 videoconference, which was held 
before the undersigned, if there might possible be another 
in-service incident that may have precipitated his PTSD.  In 
response, he testified that he and a navy SEAL had had a 
fight, which subsequently resulted in the SEAL's dismissal 
from service; however, the veteran also testified that he did 
not feel that such incident had anything to do with his 
psychiatric disorder.  He maintained that it was the 
helicopter crash in the spring of 1972 at his base in Crete, 
Greece, that was the in-service stressor.  The Board notes 
that no where in any of the veteran's numerous psychiatric 
reports resulting in a diagnosis of PTSD is such incident 
claimed as a stressor or even mentioned.  

As noted earlier, the veteran's case has been open for over 
ten years, during which time, exhaustive searches have been 
made to verify the only stressor that has consistently been 
offered as precipitating the veteran's numerous diagnoses of 
PTSD.  This case on appeal has been remanded at least four 
times to the RO for further development; however, all efforts 
to have the incident verified have been to no avail.  If, in 
the future, new information is made available, the veteran 
can always reopen his claim for review; however, it is now 
time for a decision.  

Based on all the evidence available, and despite every 
attempt by both the veteran and VA personnel, the fact 
remains that the claimed stressor upon which the diagnosis of 
PTSD has been made remains unverified.  Under the 
circumstances, the Board finds that the record does not 
contain evidence that tends to establish the criteria for 
establishing PTSD (under either the former or revised version 
of 38 C.F.R. § 3.304(f)).  Although the veteran has a 
diagnosis of PTSD, and there is medical evidence linking his 
alleged in-service stressor and his PTSD symptoms, there is 
no independent corroboration of the claimed stressor linked 
by medical opinion to the PTSD symptomatology.  When, after 
careful consideration of all procurable and assembled data, 
the Board concludes that the criteria for service connection 
for PTSD are not met.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); VCAA § 4 (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

